Title: From David Humphreys to New York Officer Commanding the Artillery at West Point, 22 January 1781
From: Humphreys, David
To: Officer Commanding the Artillery at West Point, New York


                        
                            Sir
                            Head Quarters Jany 22d 1781
                        
                        A Detachment of 600 Men is to march immediatly from West Point—His Excellency requests that three Pieces of
                            Artillery, with a sufficient quantity of Spare Ammunition May be in readiness; And that you will instantly make out the
                            Necessary Arrangement with the Q.M.Gl. I am Sir Your Most Obet Servt
                        
                            D. Humphry A.D.C.
                        
                        
                            (Copy)
                        
                    